

117 S1899 IS: Stop Taxpayer Funding of Hamas Act
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1899IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Scott of Florida (for himself, Mrs. Hyde-Smith, and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo prohibit any direct or indirect United States funding for the territory of Gaza unless certain conditions are met.1.Short titleThis Act may be cited as the Stop Taxpayer Funding of Hamas Act.2.Restriction on the expenditure for Federal funds in Gaza(a)In generalNo United States Government funds may be obligated or expended in the territory of Gaza until after the President certifies to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that such funds can be expended without benefitting any organization or persons that is—(1)a member of Hamas, Palestinian Islamic Jihad, or any other organization designated by the Secretary of State as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189); or(2)controlled or influenced by Hamas, Palestinian Islamic Jihad, or any such foreign terrorist organization.(b)United Nations entitiesNo United States Government funds may be obligated or expended in the territory of Gaza through any United Nations entity or office unless the President certifies to the congressional committees referred to in subsection (a) that such entity or office is not encouraging or teaching anti-Israel or anti-Semitic ideas or propaganda. 